DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS)s submitted on 10/14/2019 and 04/20/2021 have been considered by the examiner.

Election/Restrictions

Applicant's election with traverse of Group l, a flexible caul for applying pressure to a part, Claims 1-15, in the reply filed on 03/30/2021 is acknowledged. The traversal is on the ground(s) that: “any slight subclassification difference presents no undue burden to the Examiner. It is not a serious burden (citing MPEP 806.06) for an Examiner to search two subclasses, especially in the same general class.” (pg 6) and “both the method and apparatus claims contain similar terms and thus would use similar search queries, and would be unlikely to require additional search, contrary to the Restriction Requirement's statement regarding divergent subject matter.” (pg 7)

(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. 
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. 
As recited in the Restriction Requirement filed 02/22/2021, inventions l and ll are classified in different search areas – B29C33/3842 and B29C70/54. Two classifications are different fields of search, and there is no disclosure that any slight subclassification difference presents no undue burden to the Examiner above to establish burden in MPEP.

Thus, the requirement is still deemed proper and is therefore made FINAL.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Objections

Claims 3, 11 and 13 are objected to because of the following informalities: 
in claim 3, Applicant has been advised to replace “each slits” in line 3 with – each slit --;
in claim 11, Applicant has been advised to replace “a flexible zone” in line 2 with – each of the flexible zones --; and
in claim 13,  Applicant has been advised to replace “flexible material” in line 1 with – the flexible material --.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart et al. (US 2013/0036922).

With respect to claim 1, Stewart teaches a flexible caul (“compactor”) for applying pressure to a part (“The compactor places and compacts stringer layups in a cure tool … The disclosed compaction device is flexible in multiple planes and conforms to contours of the stringer”, Pa [0006]), comprising:
a caul member (“plies 64 and plies 68”, Pa [0037] and Fig. 6) configured to be placed against the part (“the compactor 30 is placed in the hat cavity 154 of the stringer 50 such that the hat 38 portion of the compactor 30 engages sidewalls 55 and the top 56 of the stringer 50, and the flange portions 36 a of the compactor cap 36 overlie and engage the flanges 58 of the stringer 50.”, Pa [0049] and Fig. 22) and having a plurality of spaced apart gaps (“slots 128”) therein to provide the caul member with flexibility (“a second double flexible section 34”, Pa [0033]; “a substantially flat 
a flexible covering (“plies 70, 72, 74 and 76”, “ply 72 comprises a layer of flexible uncured synthetic rubber…ply 76 comprises …a layer of flexible uncured synthetic rubber”, Pa [0038]) on the caul member (Fig. 6).
Stewart further teaches that the caul (“compactor 30”) has flexible joints 23 where the gaps (“slots 128”) are filled with rubber from rubber plies 72, 76 of the flexible covering (Pa [0045]). Even if Stewart does not explicitly teach that the flexible covering is configured to limit flexing of the caul member, it would be inherent because filling gaps (“slots 128”) with rubber results in the gaps connecting with each other by rubber material so that flexing of the caul member would be limited. Furthermore, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

With respect to claim 2, Stewart as applied to claim 1 above teaches that the caul member is formed of a rigid material (“Two full width plies 64 of fiber reinforced 

    PNG
    media_image1.png
    497
    1101
    media_image1.png
    Greyscale


With respect to claim 3, Stewart as applied to claim 1 above teaches that each of the spaced apart gaps is a slit (“slot 128”) having an end (Fig. 9), and further teaches that the hat portion 38 includes a plurality of generally parallel slits 40 that allow the hat portion 38 of the caul (“compactor 30”) to flex during placement and compaction of the layup in the tool (Pa [0032]). Thus, it would be inherent that the caul member includes a flexible zone at the end of each slit.

With respect to claim 4, Stewart as applied to claim 3 above teaches that the caul member has a width and each slit extends at least partially across the width of the caul member (Fig. 9).

With respect to claim 5, Stewart as applied to claim 1 above teaches that the caul member is a composite laminate (“Both the cap portion 36 and the hat portion 38 may be formed from laminated plies of fiber reinforced resin”, Pa [0034]; “a flat layup 62 of plies 64 is provided …additional plies 68 may be laid up”, Pa [0046]).

With respect to claim 6, Stewart as applied to claim 1 above teaches that the flexible covering fills the plurality of spaced apart gaps (“slots 128 that are filled with rubber from rubber plies 72, 76 during ply lamination”, Pa [0045]) such that the caul member inherently comprises a substantially smooth surface to be placed against the part (“the flange portions 36a of the compactor cap 36 overlie and engage the flanges 58 of the stringer 50.”, Pa [0049]).

With respect to claim 7, Stewart as applied to claim 1 above teaches that the caul member has a length (“L”, Pa [0032] and Fig. 1), and the plurality of spaced apart gaps (“slots 128”) are spaced along the length of the caul member (Fig. 9).

With respect to claim 9, Stewart teaches a configurable tool (“compactor”) for forming a part (“The compactor places and compacts stringer layups in a cure tool … The disclosed compaction device is flexible in multiple planes and conforms to contours of the stringer”, Pa [0006]), comprising:
a tool member (“plies 64, 68, 70 and 74”, Pa [0037], [0038] and Fig. 6) formed of a rigid material (“Two full width plies 64 of fiber reinforced resin…Three additional plies 68 of fiber reinforced resin”, Pa [0037]; “A sixth ply 70 comprises a plurality of 
a flexible material (“rubber plies 72, 76”) to fill the plurality of spaced apart gaps (“slots 128 that are filled with rubber from rubber plies 72, 76”, Pa [0045]) such that flexing of the tool member is limited.
Even if Stewart does not explicitly teach that the flexible material is configured to limit flexing of the tool member, it would be inherent because filling gaps (“slots 128”) with rubber results in the gaps connecting with each other by rubber material so that flexing of the tool member would be limited. Furthermore, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

With respect to claim 10, Stewart as applied to claim 9 above teaches that each of the spaced apart gaps (“slots 128”) is a slit extending at least partially across a width of the tool member to allow the tool member to flex (Fig. 9).

With respect to claim 11, Stewart as applied to claim 10 above teaches that each slit (“slot 128”) has an end (Fig. 9), shows that the ends of slits are connected so that hinges are formed (Fig. 9), and further teaches that the hat portion 38 includes a plurality of generally parallel slits 40 that allow the hat portion 38 of the compactor 30 to flex during placement and compaction of the layup in the tool (Pa [0032]). Thus, it would be inherent that the tool member includes a flexible zone forming a hinge at the end of each of the slits.

With respect to claim 12, Stewart as applied to claim 9 above teaches that the tool member is a composite laminate (“Both the cap portion 36 and the hat portion 38 may be formed from laminated plies of fiber reinforced resin”, Pa [0034]).

With respect to claim 13, Stewart as applied to claim 9 above teaches that the flexible material is an elastomer (“A seventh ply 72 comprises a layer of flexible uncured synthetic rubber, such as, without limitation, Viton® fluoroelastomer… A final ninth ply 76 comprises a second full width layer of flexible uncured synthetic rubber, which may also be a fluoroelastomer such as Viton®.”, Pa [0038]) and covers the tool member (Fig. 6).

With respect to claim 14, Stewart as applied to claim 9 above further teaches that the hat portion 38 includes a plurality of generally parallel slits 40 that allow the hat portion 38 of the caul (“compactor 30”) to flex during placement and compaction of the layup in the tool (Pa [0032]). Thus, it would be inherent that each of the flexible zones is located at an end of each spaced apart gap of the plurality of spaced apart gaps.

With respect to claim 15, Stewart as applied to claim 9 above teaches that the tool member has opposite sides and the plurality of spaced apart gaps extend inwardly from the opposite sides of the tool member (Fig. 9).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (US 2013/0036922) as applied to claim 1 above.

With respect to claim 8, Stewart as applied to claim 1 above teaches that the caul member includes a width, a length, a first side (the top of the hat portion 38), and a second side (the end of the cap portion 36) opposite the first side, the plurality of spaced apart gaps comprise slits (“slots 128”) extending at least partially across the width of the caul member (Fig. 9), and further teaches the hat portion 38 includes a plurality of generally parallel slits 40 therein which divide it into individual segments 41 that allow air to be drawn through the hat portion 38 into the interior space 35 and allow the hat portion 38 of the compactor 30 to flex during placement and compaction of the layup in the tool (Pa [0032]), but does not specifically teach that the slits are arranged in an alternating relationship to each other along the length.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Even if Fig. 18 shows that slots 128 are aligned with the slits 40, by varying the number of slits 40 the adjacent slit 40 and slot 128 would be arranged in alternating fashion, thus it would be within an obvious variant of Stewart.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742